PER CURIAM.
By this appeal, the defendant seeks review of his conviction of breaking and en*727try of a truck with intent to commit grand larceny. He was also convicted of petit larceny.
We affirm the breaking and entry conviction. The proof was sufficient to establish a breaking and entry of the vehicle owned by the entity alleged in the information, and we do not find any merit in the contention that the larceny occurred of property owned by another. Edwards v. State, Fla.App.1968, 216 So.2d 47; § 810.-05, Fla.Stat., F.S.A.
As to the misdemeanor conviction, pursuant to § 6(3), Article V, Constitution of the State of Florida, F.S.A. review of this conviction must be held in the circuit court. This cause will be transferred to the circuit court by separate order. Spina v. State, Fla.App.1966,186 So.2d 808.
Therefore, finding no error in the conviction on the felony count, said judgment and sentence thereon is hereby affirmed.
Affirmed.